Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/15 has been entered.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-25, 28-32, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Semmandampalayam (Pub. No. US 2019/0235896) in view of Ginetti (Pat. No. US 9,223,915) in further view of Jan (Pub. No. US 2019/0158575).
Claim 21, Semmandampalayam  teaches “a method comprising: through a computing system: acquiring a set of computing resources for execution of an application flow of an electronic design automation (EDA) application, wherein the application flow comprises multiple invocations to launch different EDA processes of the EDA application; identifying a first invocation subsequent in the application flow, the first invocation to launch a first EDA process of the EDA application ([0049] The distributor 512 (522) is configured for accessing a profile of the application and the current distribution of the application. To launch a given application, the distributor 512 (522) computes an initial distribution comprising a respective first number of instances of the given application to execute in each respective virtual machine based on the scale of the application (as defined in the application's initial (default) profile) and the initial configuration of VMs, clouds, and data centers in the system. After launch of a given application, the distributor 512 (522) computes an updated distribution comprising a respective second number of instances (i.e. EDA process as further provided via Ginetti) of the given application to execute in each respective virtual machine based on the scale of the application (as defined in the application's dynamic profile) and the current configuration of VMs, clouds, and data centers in the system.) identifying a second invocation in the application flow, wherein the second invocation is subinvoked by the first invocation such that the second invocation is invoked during execution of the first EDA process ([0073] Block 704 determines whether the available memory for the next VM is greater than or equal to the memory used by the application being distributed. If the available memory is greater than or equal to the memory specified for application, execution passes to block 706. If the available memory is less than the memory specified for the application, execution passes to block 708. [0074] At block 706, since the VM (to which the pointer points) has sufficient memory to host another instance of the application, the instance of the application is assigned to that VM. Execution then passes to block 624 (FIG. 6). [0080] The scale controller 801 receives one or more metrics from respective channels 800a, 800b associated with each respective application. A request listener 802 is responsive to interrupts from any of the channels. A scaling request listener 803 is responsive to any event or condition that is relevant to increasing or decreasing the scale of one of the applications. For example, a scale change may be appropriate any time a VM is added or deleted in the system, or any time a user changes an application profile. Block 804 upscales or downscales the application profile. If the request is to upscale, then block 804 increases the scale of the corresponding application to the next larger scale. If the request is to downscale, then block 804 decreases the scale of the corresponding application to the next smaller scale. Block 804 saves any change to the dynamic profile in the configuration data store 503. Block 805 passes execution to the request listener 510 (520), initiating the SCO 500 in each of the VMs. Thus, the configuration data store 503 retains a copy of the initial profile and any updates are made to the dynamic profile. Examiner notes providing memory between different instances of an application from the VM is interpreted as “proxied”.)”: 
However, Semmandampalayam may not explicitly teach the application instance is a EDA instance of an EDA application.
Ginetti teaches application instances are of a EDA tool such that teaches “electronic design automation (EDA) process of an EDA application ([Col. 16, Lines 65 - Col. 17, Line 20] An instance of a second EDA tool (e.g., a PCB design tool) may be identified, if already existing, or instantiated, if not yet existing at 206B with the request for action. In some embodiments, the first session of the first EDA tool may issue a request for action including or associated with one or more commands or scripts that identify or instantiate or cause to identify or instantiate the second session of the second EDA tool. The second EDA tool may include an EDA tool that natively creates, modifies, or otherwise manipulates design data in one or more fabrics other than an integrated circuit design fabric in which IC design data (e.g., IC schematics and layouts) are natively accessed, generated, edited, or otherwise manipulated in some embodiments. For example, the method or system may identify a PCB design tool instance (if already existing) or instantiate a PCB design tool instance (if not yet existing) at 206B by using a request for action issued by another EDA tool that does not or cannot natively access, generate, edit, or manipulate the PCB design data in some embodiments. In this example, the PCB design tool instance may be used to manipulate, for example, detailed schematic design data or layout data of the PCB design that exists as a symbolic view in the first EDA tool (e.g., an IC schematic editor or an IC layout tool).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ginetti with the teachings of Semmandampalayam in order to provide a system that teaches an instance may be of a type of EDA process. The motivation for applying Ginetti teaching with Semmandampalayam teaching is to provide a system that allows for instances scaling of a particular field of software. Semmandampalayam and Ginetti are analogous art directed towards 
However, the combination may not explicitly teach the remaining limitations.
Jan teaches “and in response, proxying the set of computing resources into a proxied set of computing resources such that a first proxy is set up between the first EDA process and the set of computing resources; providing the proxied computing resources for execution of the first EDA process of the EDA application; proxying the set of proxied computing resources provided to the first EDA process into a further proxied set of computing resources such that a second proxy is set up between the second EDA process and the proxied set of computing resources provided for the first EDA process; and providing the further proxied set of computing resources for execution of the second EDA process of the EDA application ([0028] First, in the case where the first tenant T1 and the first application C1 thereof are still in data exchange with the PaaS cloud server 1 (the first FPGA service object SOB1 and the first application C1 are still bound with each other), a second tenant T2 transmits a second application resource request RQ2 to the PaaS cloud server 1 when the second tenant T2 needs to use an application on the PaaS cloud server 1 and needs to operate the FPGA circuit 2 by using the PaaS cloud server 1. [0029] On the other hand, after the PaaS cloud server 1 receives the second application resource request RQ2 of the second tenant T2 via the FPGA processing module 131 of the virtual machine VM, the PaaS cloud server 1 first determines whether any logic circuit object unused is available. In other words, the PaaS cloud server 1 determines whether any corresponding part logic circuit in the FPGA circuit 2 is not used. In the second embodiment, the FPGA processing module 131 determines that a second logic circuit object OB2 is not used, and wherein the second logic circuit object OB2 corresponds to a second part logic circuit 21b of the FPGA circuit 2. [0030] Next, the FPGA object management module 133 similarly creates a second FPGA service object SOB2, and pairs the second FPGA service object SOB2 and the second logic circuit object OB2. Thereafter, the FPGA object management module 133 binds the second FPGA service object SOB2 with a second application C2 of the second tenant T2.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jan with the teachings of Semmandampalayam. Ginetti in order to provide a system that teaches sharing resources. The motivation for applying Jan teaching with Semmandampalayam. Ginetti teaching is to provide a system that allows for instances to share computing resources. Semmandampalayam, Ginetti, Jan are analogous art directed towards processing resource allocation. Together Semmandampalayam, Ginetti, Jan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Jan with the teachings of Semmandampalayam, Ginetti by known methods and gained expected results. 
Claim 22, the combination teaches the claim, wherein Semmandampalayam teaches “the method of claim 21, wherein proxying the proxied set of computing resources into the further proxied set of computing resources and providing the further proxied set of computing resources for execution of the second EDA process occurs before the first EDA process has completed execution ([0073] Block 704 determines whether the available memory for the next VM is greater than or equal to the memory used by the application being distributed. If the available memory is greater than or equal to the memory specified for application, execution passes to block 706. If the available memory is less than the memory specified for the application, execution passes to block 708. [0074] At block 706, since the VM (to which the pointer points) has sufficient memory to host another instance of the application, the instance of the application is assigned to that VM. Execution then passes to block 624 (FIG. 6). [0080] The scale controller 801 receives one or more metrics from respective channels 800a, 800b associated with each respective application. A request listener 802 is responsive to interrupts from any of the channels. A scaling request listener 803 is responsive to any event or condition that is relevant to increasing or decreasing the scale of one of the applications. For example, a scale change may be appropriate any time a VM is added or deleted in the system, or any time a user changes an application profile. Block 804 upscales or downscales the application profile. If the request is to upscale, then block 804 increases the scale of the corresponding application to the next larger scale. If the request is to downscale, then block 804 decreases the scale of the corresponding application to the next smaller scale. Block 804 saves any change to the dynamic profile in the configuration data store 503. Block 805 passes execution to the request listener 510 (520), initiating the SCO 500 in each of the VMs. Thus, the configuration data store 503 retains a copy of the initial profile and any updates are made to the dynamic profile.).
Claim 23, the combination teaches the claim, wherein Semmandampalayam teaches “the method of claim 21, further comprising, prior to the second EDA process completing execution: identifying an additional resource request for execution of the second EDA process beyond the further proxied set of computing resources provided to the second EDA process; reserving, for execution of the second EDA process, additional computing resources according to the additional resource request; and providing the additional computing resources for execution of the second EDA process without providing access to the additional computing resources for execution of the first EDA process ([0073] Block 704 determines whether the available memory for the next VM is greater than or equal to the memory used by the application being distributed. If the available memory is greater than or equal to the memory specified for application, execution passes to block 706. If the available memory is less than the memory specified for the application, execution passes to block 708. [0074] At block 706, since the VM (to which the pointer points) has sufficient memory to host another instance of the application, the instance of the application is assigned to that VM. Execution then passes to block 624 (FIG. 6). [0080] The scale controller 801 receives one or more metrics from respective channels 800a, 800b associated with each respective application. A request listener 802 is responsive to interrupts from any of the channels. A scaling request listener 803 is responsive to any event or condition that is relevant to increasing or decreasing the scale of one of the applications. For example, a scale change may be appropriate any time a VM is added or deleted in the system, or any time a user changes an application profile. Block 804 upscales or downscales the application profile. If the request is to upscale, then block 804 increases the scale of the corresponding application to the next larger scale. If the request is to downscale, then block 804 decreases the scale of the corresponding application to the next smaller scale. Block 804 saves any change to the dynamic profile in the configuration data store 503. Block 805 passes execution to the request listener 510 (520), initiating the SCO 500 in each of the VMs. Thus, the configuration data store 503 retains a copy of the initial profile and any updates are made to the dynamic profile.)”.
Claim 24, the combination teaches the claim, wherein Jan teaches “the method of claim 23, further comprising maintaining separate correlations for computing resources originating from different points of acquisition, including maintaining different correlations for the further proxied set of computing resources proxied from the proxied set of computing resources provided to the first EDA process and the additional computing resources acquired for execution of the second EDA process ([0028] First, in the case where the first tenant T1 and the first application C1 thereof are still in data exchange with the PaaS cloud server 1 (the first FPGA service object SOB1 and the first application C1 are still bound with each other), a second tenant T2 transmits a second application resource request RQ2 to the PaaS cloud server 1 when the second tenant T2 needs to use an application on the PaaS cloud server 1 and needs to operate the FPGA circuit 2 by using the PaaS cloud server 1. [0029] On the other hand, after the PaaS cloud server 1 receives the second application resource request RQ2 of the second tenant T2 via the FPGA processing module 131 of the virtual machine VM, the PaaS cloud server 1 first determines whether any logic circuit object unused is available. In other words, the PaaS cloud server 1 determines whether any corresponding part logic circuit in the FPGA circuit 2 is not used. In the second embodiment, the FPGA processing module 131 determines that a second logic circuit object OB2 is not used, and wherein the second logic circuit object OB2 corresponds to a second part logic circuit 21b of the FPGA circuit 2. [0030] Next, the FPGA object management module 133 similarly creates a second FPGA service object SOB2, and pairs the second FPGA service object SOB2 and the second logic circuit object OB2. Thereafter, the FPGA object management module 133 binds the second FPGA service object SOB2 with a second application C2 of the second tenant T2.)”.
Rational to claim 21 is applied here.
Claim 25, the combination teaches the claim, wherein Semmandampalayam teaches “the method of claim 23, further comprising: identifying a third invocation sub-invoked by the second invocation in the application flow, the third invocation to launch a third EDA process of the EDA application; and without releasing the further proxied set of computing resources and the additional computing resources provided to the second EDA process: combining the further proxied set of computing resources and additional computing resources into a combined set of computing resources; and providing the combined set of computing resources for execution of the third EDA process of the EDA application ([0073] Block 704 determines whether the available memory for the next VM is greater than or equal to the memory used by the application being distributed. If the available memory is greater than or equal to the memory specified for application, execution passes to block 706. If the available memory is less than the memory specified for the application, execution passes to block 708. [0074] At block 706, since the VM (to which the pointer points) has sufficient memory to host another instance of the application, the instance of the application is assigned to that VM. Execution then passes to block 624 (FIG. 6). [0080] The scale controller 801 receives one or more metrics from respective channels 800a, 800b associated with each respective application. A request listener 802 is responsive to interrupts from any of the channels. A scaling request listener 803 is responsive to any event or condition that is relevant to increasing or decreasing the scale of one of the applications. For example, a scale change may be appropriate any time a VM is added or deleted in the system, or any time a user changes an application profile. Block 804 upscales or downscales the application profile. If the request is to upscale, then block 804 increases the scale of the corresponding application to the next larger scale. If the request is to downscale, then block 804 decreases the scale of the corresponding application to the next smaller scale. Block 804 saves any change to the dynamic profile in the configuration data store 503. Block 805 passes execution to the request listener 510 (520), initiating the SCO 500 in each of the VMs. Thus, the configuration data store 503 retains a copy of the initial profile and any updates are made to the dynamic profile.)”
Claim 28, “a system comprising: a resource acquisition engine configured to: acquire a set of computing resources for execution of an application flow of an electronic design automation (EDA) application, wherein the application flow comprises multiple invocations to launch different EDA processes of the EDA application; and a resource provision engine configured to: identify a first invocation subsequent in the application flow, the first invocation to launch a first EDA process of the EDA application; proxy the set of computing resources into a proxied set of computing resources such that a first proxy is set up between the first EDA process and the set of computing resources; provide the proxied computing resources for execution of the first EDA process of the EDA application; and identify a second invocation in the application flow, wherein the second invocation is sub-invoked by the first invocation such that the second invocation is invoked during execution of the first EDA process, and in response: proxy the set of proxied computing resources provided to the first EDA process into a further proxied set of computing resources such that a second proxy is set up between the second EDA process and the proxied set of computing resources provided for the first EDA process; and provide the further proxied set of computing resources for execution of the second EDA process of the EDA application” is similar to claim 21 and therefore rejected with the same references and citations.
Claim 29, “the system of claim 28, wherein the resource provision engine is configured to proxy the proxied set of computing resources into the further proxied set of computing resources and provide the further proxied set of computing resources for execution of the second EDA process before the first EDA process has completed execution” is similar to claim 22 and therefore rejected with the same references and citations.
Claim 30, the combination teaches the claim, wherein Semmandampalayam teaches “the system of claim 28, wherein the resource provision engine is further configured to, prior to the second EDA process completing execution: identify an additional resource request for execution of the second EDA process beyond the further proxied set of computing resources provided to the second EDA process; reserve, for execution of the second EDA process, additional computing resources according to the additional resource request; and provide the additional computing resources for execution of the second EDA process without providing access to the additional computing resources ([0073] Block 704 determines whether the available memory for the next VM is greater than or equal to the memory used by the application being distributed. If the available memory is greater than or equal to the memory specified for application, execution passes to block 706. If the available memory is less than the memory specified for the application, execution passes to block 708. [0074] At block 706, since the VM (to which the pointer points) has sufficient memory to host another instance of the application, the instance of the application is assigned to that VM. Execution then passes to block 624 (FIG. 6). [0080] The scale controller 801 receives one or more metrics from respective channels 800a, 800b associated with each respective application. A request listener 802 is responsive to interrupts from any of the channels. A scaling request listener 803 is responsive to any event or condition that is relevant to increasing or decreasing the scale of one of the applications. For example, a scale change may be appropriate any time a VM is added or deleted in the system, or any time a user changes an application profile. Block 804 upscales or downscales the application profile. If the request is to upscale, then block 804 increases the scale of the corresponding application to the next larger scale. If the request is to downscale, then block 804 decreases the scale of the corresponding application to the next smaller scale. Block 804 saves any change to the dynamic profile in the configuration data store 503. Block 805 passes execution to the request listener 510 (520), initiating the SCO 500 in each of the VMs. Thus, the configuration data store 503 retains a copy of the initial profile and any updates are made to the dynamic profile.)”.
Claim 31, “the system of claim 30, wherein the resource provision engine is further configured to maintain separate correlations for computing resources originating from different points of acquisition, including maintaining different correlations for the further proxied set of computing resources proxied from the proxied set of computing resources provided to the first EDA process and the additional computing resources acquired for execution of the second EDA process” is similar to claim 24 and therefore rejected with the same references and citations.
Claim 32, “the system of claim 30, wherein the resource provision engine is further configured to: identify a third invocation sub-invoked by the second invocation in the application flow, the third  is similar to claim 25 and therefore rejected with the same references and citations.
Claim 35, “a non-transitory machine-readable medium storing instructions that, when executed by a processor, cause a computing system to: acquire a set of computing resources for execution of an application flow of an electronic design automation (EDA) application, wherein the application flow comprises multiple invocations to launch different EDA processes of the EDA application; identify a first invocation subsequent in the application flow, the first invocation to launch a first EDA process of the EDA application; proxy the set of computing resources into a proxied set of computing resources such that a first proxy is set up between the first EDA process and the set of computing resources; provide the proxied computing resources for execution of the first EDA process of the EDA application; and identify a second invocation in the application flow, wherein the second invocation is sub-invoked by the first invocation such that the second invocation is invoked during execution of the first EDA process, and in response: proxy the set of proxied computing resources provided to the first EDA process into a further proxied set of computing resources such that a second proxy is set up between the second EDA process and the proxied set of computing resources provided for the first EDA process; and provide the further proxied set of computing resources for execution of the second EDA process of the EDA application” is similar to claim 21 and therefore rejected with the same references and citations.
Claim 36, “the non-transitory machine-readable medium of claim 35, wherein the instructions further cause the computing system to, prior to the second EDA process completing execution: identify an additional resource request for execution of the second EDA process beyond the further proxied set of computing resources provided to the second EDA process; reserve, for execution of the second EDA process, additional computing resources according to the additional resource request; and provide the additional computing resources for execution of the second EDA process  is similar to claim 23 and therefore rejected with the same references and citations.
Claim 37, “the non-transitory machine-readable medium of claim 36, wherein the instructions further cause the computing system to maintain separate correlations for computing resources originating from different points of acquisition, including maintaining different correlations for the further proxied set of computing resources proxied from the proxied set of computing resources provided to the first EDA process and the additional computing resources acquired for execution of the second EDA process” is similar to claim 24 and therefore rejected with the same references and citations.
Claim 38, “the non-transitory machine-readable medium of claim 36, wherein the instructions further cause the computing system to: identify a third invocation sub-invoked by the second invocation in the application flow, the third invocation to launch a third EDA process of the EDA application; and without releasing the further proxied set of computing resources and the additional computing resources provided to the second EDA process: combine the further proxied set of computing resources and additional computing resources into a combined set of computing resources; and provide the combined set of computing resources for execution of the third EDA process of the EDA application” is similar to claim 25 and therefore rejected with the same references and citations.
Claims 26, 27, 33, 34, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Semmandampalayam in view of Ginetti in view of Jan in further view of Boshev (Pub. No. US 2018/0349238).
Claim 26, the combination may not explicitly teach the limitations of the claim.
Boshev teaches “the method of claim 23, further comprising, after the second EDA process has completed execution: returning the proxied set of computing resources, that was proxied into the further proxied set of computing resources, back for execution of the first EDA process; and deallocating the additional computing resources acquired for execution of the second EDA process ([0067] FIGS. 6A and 6B illustrate a process 600 to fallback a secondary data center to a primary data center, according to one embodiment. Failback is performed to restore account data and application data to a primary data center. Due to a disaster, operation of the primary data center may have been interrupted and a failover to a secondary data center may have been performed. (e.g., in accordance with process 500 described above with reference to FIG. 5). When the disaster is not affecting the primary data center anymore, the account data and application data may failback to the primary data center. For example, the account data and the application data originating from the primary data center may be restored in the primary data center for load-balancing purposes.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Boshev with the teachings of Semmandampalayam, Ginetti, Jan in order to provide a system that teaches an instance may failback and provide resources to the primary instance. The motivation for applying Boshev teaching with Semmandampalayam, Ginetti, Jan teaching is to provide a system that allows for uninterrupted service. Semmandampalayam, Ginetti, Jan, Boshev are analogous art directed towards processing resource allocation. Together Semmandampalayam, Ginetti, Jan, Boshev teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Boshev with the teachings of Semmandampalayam, Ginetti, Jan by known methods and gained expected results. 
Claim 27, the combination may not explicitly teach the limitations of the claim.
Boshev teaches “The method of claim 21, further comprising, after providing the further proxied set of computing resources for execution of the second EDA process: determining that the second EDA process sub-invoked by the first EDA process has completed execution; and deallocating the further proxied set of computing resources provided for the second EDA process ([0067] FIGS. 6A and 6B illustrate a process 600 to fallback a secondary data center to a primary data center, according to one embodiment. Failback is performed to restore account data and application data to a primary data center. Due to a disaster, operation of the primary data center may have been interrupted and a failover to a secondary data center may have been performed. (e.g., in accordance with process 500 described above with reference to FIG. 5). When the disaster is not affecting the primary data center anymore, the account data and application data may failback to the primary data center. For example, the account data and the application data originating from the primary data center may be restored in the primary data center for load-balancing purposes.)”.
Rational to claim 26 is applied here.
Claim 33, “the system of claim 30, wherein the resource provision engine is further configured to, after the second EDA process has completed execution: return the proxied set of computing resources, that was proxied into the further proxied set of computing resources, back for execution of the first EDA process; and deallocate the additional computing resources acquired for execution of the second EDA process” is similar to claim 26 and therefore rejected with the same references and citations.
Claim 34, “the system of claim 28, wherein the resource provision engine is further configured to, after providing the further proxied set of computing resources for execution of the second EDA process: determine that the second EDA process sub-invoked by the first EDA process has completed execution; and deallocate the further proxied set of computing resources provided for the second EDA process” is similar to claim 27 and therefore rejected with the same references and citations.
Claim 39, “the non-transitory machine-readable medium of claim 36, wherein the instructions further cause the computing system to, after the second EDA process has completed execution:
return the proxied set of computing resources, that was proxied into the further proxied set of computing resources, back for execution of the first EDA process; and deallocate the additional computing resources acquired for execution of the second EDA process” is similar to claim 26 and therefore rejected with the same references and citations.
Claim 40, “the non-transitory machine-readable medium of claim 35, wherein the instructions further cause the computing system to, after the second EDA process has completed execution: determine that the second EDA process sub-invoked by the first EDA process has completed execution; and deallocate the further proxied set of computing resources provided for the second EDA process” is similar to claim 27 and therefore rejected with the same references and citations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199